Citation Nr: 1201198	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-22 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDING OF FACT

The Veteran does not have asthma, or peripheral neuropathy of the upper or lower extremities, that was caused or aggravated by his service.  


CONCLUSION OF LAW

Asthma, and peripheral neuropathy of the upper and lower extremities, were not caused or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for asthma, and peripheral neuropathy of the upper and lower extremities, with all claims to include as due to exposure to Agent Orange.  

In general, service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre- existing injury or disease in the line of duty.  38 U.S.C.A. § 1110.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for organic diseases of the nervous system, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29  (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's discharge (DD Form 214) shows that he served in Vietnam between May 1970 and February 1971.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records do not shown any relevant treatment, complaints, or diagnoses.  The Veteran's separation examination report, dated in February 1971, shows that his lungs, neurological system, and upper and lower extremities, were clinically evaluated as normal.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1991 and 2008.  This evidence is summarized as follows: 

Reports from the CentraCare Clinic (CCC), dated between 1991 and 2005, show that in January 1991, the Veteran was treated for complaints of a seven-to-eight year history of difficulty breathing.  Other than bilateral carpal tunnel surgery, vertigo, and a dislocated shoulder, his past medical history was characterized as unremarkable.  The impressions were asthma, and "lifelong history of chronic rhinitis, possibly allergic rhinitis."  The report notes that the nature and causes of asthma had been discussed with the Veteran, including possible allergic etiologies.  CCC reports show that thereafter, the Veteran received a number of treatments for asthma and allergic rhinitis.  An October 1993 report shows that he reported that exposure to smoke aggravated his symptoms, and an October 1994 report notes that the Veteran reported that he was a musician, and that he had been exposed to an area with a lot of smoking.  

Reports from the St. Cloud Ear, Nose, and Throat, dated between 2003 and 2006, include a November 2006 report which notes that the Veteran was exposed to second-hand smoke.  

Private treatment reports, to include reports from the Neurology Clinic, Advanced Spine Associates, and Mercy Hospital, dated between 2002 and 2008, show that overall, the Veteran received ongoing treatment for low back symptoms, with associated neurological symptoms involving the upper and lower extremities, such as pain and numbness, which were discussed in association with his lumbar and cervical spine disorders.  They show that he underwent lumbar spine surgery in November 2002, and cervical spine surgery in January 2006 and February 2008.  He was noted to be morbidly obese.  A November 2002 lumbar spine magnetic resonance imaging (MRI) study notes multi-level disc herniation of the lumbar spine (L3-L5)with nerve root impingement.  Another November 2002 report notes nerve root impingement at L3-L5.  A January 2003 report notes complaints of right leg pain and numbness, which had converted from pains he was having in his low back, severe two-level disease at L3-L5, and a severely-constricted L3 rootlet.  The diagnosis noted two-level discogenic disease with a "fairly extensive "component of neuropathic pain.  A January 2003 electromyography (EMG) report notes L3 radiculopathy.  Reports dated in 2003 and 2004 note radiculopathy.  A December 2005 report notes right-sided neck and shoulder pain related to nerve impingement at C3-4.  A January 2008 EMG report notes an abnormal study that was consistent with mild right median neuropathy at the wrist.  A February 2008 report notes C8-T1 radiculoapthy.  

VA progress notes, dated between 2007 and 2008, include a February 2007 report which notes a history of multiple orthopedic surgeries, to include the neck, low back, shoulder, knee, and ankle, with arthritis of the knees and low back.  A July 2007 report notes diabetic nephropathy, and "diabetes with neuropathy"; the problem list includes "diabetic neuropathies."    

A VA Agent Orange protocol examination report, dated in April 2007, shows that the Veteran was noted to complain of asthma.  The report notes a history of two cervical spine surgeries, bilateral knee surgeries, left shoulder surgery, bilateral carpal tunnel release, right elbow surgery, lumbar spine surgery, asthma, allergic rhinitis, and obesity.  Following an examination, the examiner stated that there is no evidence of peripheral neuropathy.  

The Board finds that the claims must be denied.  With regard to the claim for peripheral neuropathy, the Board finds that the preponderance of the evidence shows that the Veteran does not have this disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The Veteran was not treated for, or found to have, peripheral neuropathy during service.  Following service, he has received extensive treatment for lumbar spine and cervical spine disorders, to include several surgeries, and the private treatment reports show that these disorders have resulted in a number of neurological symptoms, to include pain, numbness, with findings that include radiculopathy.  He is also shown to have a history of surgeries that include bilateral carpal tunnel release, as well as bilateral knee, left shoulder, and ankle surgery.  Furthermore, the April 2007 VA examination report shows that the examiner specifically concluded that the Veteran does not have peripheral neuropathy.  Although the Board has considered the notations of "diabetic neuropathy" in the VA progress notes, these are unexplained and undetailed, and they are outweighed by the contrary evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Therefore, they are not afforded sufficient probative value to warrant the conclusion that the Veteran has peripheral neuropathy.  Accordingly, the claim for peripheral neuropathy of the upper and lower extremities must be denied on any basis.  

With regard to the claim for asthma, this claim must also be denied.  The Veteran was not treated for, or found to have, asthma during service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303.  An organic disease of the nervous system involving the upper or lower extremities is not shown to have been manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.307, 3.309.  The earliest post-service medical evidence of asthma is dated in 1991, which is about 20 years after separation from service.  There is no competent evidence to show that the Veteran's asthma is related to his service, to include as due to exposure to Agent Orange.  In this regard, the applicable law does not include asthma as a condition for which presumptive service connection may be granted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Accordingly, the claim must be denied. 

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran's service treatment records have been discussed.  His post-service medical records do not show a diagnosis of asthma until 1991.  He is shown to have a number of joint disorders, to include a low back disorder, which are shown to have been manifested by neurological symptoms.  In this regard, the Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in this case, the Veteran has not specifically asserted that he has had ongoing asthma or peripheral neuropathy symptoms since his service, rather, he argues that he has the claimed disorders due to exposure to Agent Orange.  Furthermore, laypersons do not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for asthma or peripheral neuropathy, or to state whether either of these conditions were caused by the Veteran's service, to include as due to exposure to Agent Orange.  Espiritu.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  

The Veteran has been afforded a VA examination, which determined that he does not have peripheral neuropathy.  An etiological opinion has not been obtained for asthma.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

The Veteran's service treatment reports do not show any relevant complaints, treatment, or findings of asthma, providing evidence against the claim.  Therefore, the second McLendon criterion is not satisfied. 

With regard to the third McLendon criterion, the earliest medical evidence of asthma is dated no earlier than 1991.  There is no competent evidence to show that asthma is related to service, which ended in 1971, to include as due to exposure to Agent Orange.  

Therefore, an examination and an etiological opinion need not be obtained.  McLendon; see also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


